Proceeding pursuant to the Business Rent Law (L. 1945, eh. 314, as amd.)' to fix rent in excess of the emergency rent. The Official Referee, before whom the hearing was held, found the following facts: Respondent [Appellant] occupies, as an office, space on the second floor front for business purposes at an annual rent of $480; that the emergency annual rent for such premises is $552; that the annual cost of maintenance is $2,189.13; and that the assessed valuation of the entire building and land is $30,000. No evidence of other value was offered. The landlord alleged total annual rents of $9,670, but the proof shows only $8,280, of which respondent pays $480. The landlord also alleged that the entire building contained 5,780.99 square feet, but the proof indicates that this figure is inaccurate. There was testimony that the space occupied by respondent contained 756 square feet. The Official Referee fixed the annual rent at $1,200 beginning September 1, 1951. Respondent appeals. Order reversed on the law and the facts and a new hearing granted, with costs. The evidence was insufficient to justify the fixation of any rent in excess of emergency rent. On the hearing the landlord elected to proceed under subdivision 2 of section 4 of the emergency statute, and the learned Official Referee apparently fixed the rent under that subdivision. It provides that no rent shall be fixed in an amount -in excess of 15% greater than the amount of the rent being paid by the tenant. The rent fixed by the learned Official Referee is greater than permitted by the subdivision. On the new hearing, the square footage of the building may be accurately established, and evidence may be given as to the relative value of the space occupied by the respondent. On such hearing the court should *795render a decision indicating the findings upon which its determination is made so that the determination may be intelligently reviewed on appeal. Nolan, P. J., Carswell, Johnston, MacCrate and Schmidt, JJ., concur.